Title: To John Adams from Samuel Meredith, 5 February 1796
From: Meredith, Samuel
To: Adams, John



Sir
Treasury of the United States February 5th: 1796


My Account of Receipts and Expenditures in the War Department for the quarter ending the 31st. of Decemr. last, having passed the Offices, permit me through you to lay it before the Honorable the Senate.—
My Treasury account of the same date is now ready for Settlement. When compleated, I shall take the earliest Opportunity of laying it also before you.
I am sir / Your very humble Servant


Saml Meredith Treas of the United States